Citation Nr: 0335008	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-20 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

The January 1999 rating decision apparently considered the 
question of entitlement to service connection for a condition 
of the right hip, but erroneously identified evidence as 
pertaining to the right hip when, in fact, it pertained to 
the left hip.  In the October 2000 statement of the case, the 
issue was styled as entitlement to service connection for a 
right or left hip disability.  In March 2003, after 
perfecting an appeal of this issue, the veteran submitted a 
VA Form 9, Appeal to Board of Veterans' Appeals, in which he 
stated that he was seeking connection for a left hip 
disability only.  Accordingly, the Board has limited its 
consideration to disability of the left hip.

A personal hearing before the decision review officer of the 
RO was held in February 2003.  A personal hearing before the 
undersigned was held at the RO in June 2001.


REMAND

The claim is remanded in order that a VA medical examination 
may be performed.  While the case is in remand status, the RO 
should provide the veteran with notice concerning evidence 
needed to substantiate his claim that complies with the 
requirements of the Veterans Claims Assistance Act of 2000 
(the VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002).

The VCAA, enacted on November 9, 2000, charges VA with a 
heightened duty to provide certain assistance and notice to 
claimants of VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  It is thus more 
favorable to claimants than was the former law.  New 
regulations have been promulgated implementing the new 
statute and, with the exception of certain provisions 
concerning applications to reopen previously denied claims, 
are effective from the date of the statute's enactment.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

Because the claim was pending before VA when the VCAA was 
enacted, it must be developed and adjudicated within the 
framework established by this new law.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The 
statute provides that an examination is necessary if the lay 
and medical evidence of record includes competent evidence 
that the veteran has a current disability or persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not include sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).

The veteran filed the claim for service connection for a hip 
condition in February 1998.  Medical records dated from that 
time reflect that he has an impaired left hip.  The report of 
a VA examination of the joints performed in May 1998 includes 
a diagnosis of "[l]eft hip pain with tenderness over the 
greater trochanter and pain with internal and external 
rotation, possible mild greater trochanteric bursitis," 
although the report of x-rays taken for the examination 
disclosed no significant joint abnormality.  A September 1998 
note by a private physician whom the veteran consulted for 
hip pain states a diagnosis of "[left] hip tendonitis."  A 
September 1998 radiology report by a private radiologist 
describes a "thickening of the lateral cortex of the 
proximal shaft of the femur" and "spicules of bone 
protruding into the adjacent soft tissue" that could 
represent a "bone lesion" or "old trauma" (including an 
"old healed fracture").  A finding of left hip osteophyte 
is stated in a December 1998 VA orthopedic note.  A VA 
orthopedic note dated in March 1999 includes a diagnosis of 
"[left] trochanteric bursitis."  A VA orthopedic note dated 
in June 1999 includes a diagnosis of "[left] [t]rochanteric 
bursitis [with] hip pain."  VA outpatient treatment records 
show that the veteran is followed for this condition.

The veteran contends that his left hip disorder was caused by 
injury that he sustained during service in January 1988, 
specifically, trauma to his 1eft lower body sustained from 
falling from a ship's ladder.  This accident is documented in 
his service medical and personnel records and in a February 
1992 rating decision, service connection was granted for 
disabilities of the left knee and low back, respectively, 
because found to have resulted from injuries incurred in the 
January 1988 fall.  A service medical record dated in March 
1988 indicates that the veteran reported injuring his hip one 
week before when his left knee gave out and he hit a table.  
The note identifies tenderness along the lateral aspect of 
the left thigh, observes that x-rays were within normal 
limits, and states an assessment of "contusion [left] hip."

In his hearing before the undersigned, the veteran suggested 
that his current left hip disorder might be the result of his 
compensating for his low back and knee disabilities and 
implied that some of his physicians had so hypothesized.

Thus, the lay and medical evidence of record indicates that 
the veteran has a left hip disability, that he injured his 
left hip during service on more than one occasion, and that 
the current disability may be related to injury sustained 
during service.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  However, the medical evidence of 
record does not represent a sufficient basis upon which to 
decide the claim.

No VA examination report or other treatment record engages 
the question of the medical etiology of the current left hip 
disability.  The question is not addressed in the report of 
the May 1998 VA joints examination, although the fall from 
the ladder during service in January 1988 is noted there.  A 
VA spine examination was performed in October 2000.  The 
report of this examination states:  "[The veteran] 
complain[ed] of left hip problems.  [He] states that this has 
not been addressed, and that he has x-rays showing that he 
has an old fracture that is now healed, and he would like 
this addressed further, and another compensation and pension 
examination."  No findings or diagnosis concerning the left 
hip is included in this examination report.

Therefore, the medical evidence now of record is 
insufficient.  By the standard set forth in the VCAA, a VA 
examination should be performed in conjunction with his 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

The examination should be one that engages the question 
whether it is at least as likely as not that the current left 
hip disability is related to the veteran's service.  The 
claim requires a medical examination and opinion that 
considers whether the current disability could be the direct 
result of an injury (or disease) incurred during service or 
could be service related because caused or aggravated by a 
service-connected disability, particularly one or more 
orthopedic disorders.  See Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with 
the development of evidence extends to all applicable 
theories of a claim).  The Board notes that service 
connection is in place for three orthopedic disabilities, 
those of the left knee, the low back, and the right knee.  To 
be properly considered, the claim requires a medical opinion 
addressing the question whether during and/or after service, 
the left hip disability was brought about by, or, in the 
alternative, aggravated by any or all of these other 
disorders.  See 38 C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio.  The notice must 
clearly indicate that the claimant has one year from the date 
of the notice in which to identify or submit evidence in 
support of the claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans 
of America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent 
with the statute, and therefore invalid, insofar as it 
provides for adjudication of the claim if the claimant has 
not responded to the notice within 30 days).

It appears that the RO sent the veteran a letter in April 
2003 intended to accomplish the notice called for in section 
5103 of the VCAA.  Moreover, in the October 2002 statement of 
the case, the RO included the text of 38 C.F.R. 
§ 3.159(b)(1).  While the case is in remand status, the RO 
should determine whether these procedures satisfied section 
5103 of the VCAA and take any corrective action following 
from its determination.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all development action, in addition 
to that requested below, and all notice 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  Any notice 
given, or development action taken, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any controlling legal guidance 
issued after the date of this Board 
decision.  

2.  After any other action has been 
completed, as requested in paragraph 1, 
schedule the veteran for a VA examination 
of the left hip.  All tests and studies 
thought necessary by the examiner should 
be performed.  The claims file must be 
made available to the examiner, and the 
examiner is requested to confirm that it 
was available for review and pertinent 
documents therein reviewed.  

The examiner should report all disorders 
of the left hip found during the 
examination.  Then, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
left hip disability is the result of 
injury or disease that the veteran 
incurred during service or is secondary 
to his service-connected low back 
disability and/or disabilities of the 
knees, or has been aggravated by any or 
all of those conditions.  A full 
rationale for the opinion should be 
provided.

3.  Then, readjudicate the claim under 
all theories of service connection 
relevant thereto.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


